DETAILED ACTION
Claims 1, 5, 10, 14 and 19-24 are pending. Claims 2-4, 6-9, 11-13 and 15-18 are canceled. Claims 23-24 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after after-final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-9 of remarks, filed on 02/06/2021, with respect to the rejection(s) of claim(s) 1-2, 5, 10-11, 14 and 19-22 under 35 USC §  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krishnan et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO2016013979, Zhang hereinafter, cited on IDS dated 02/11/2019) in view of Krishnan et al. (US20180199274, Krishnan hereinafter).

As to claim 1: Zhang a gateway device selection method, the method comprising: receiving, by a terminal device, a first message from a first gateway device of a plurality of gateway devices (see at least paragraphs [0052], [0061] and Fig. 5 & 7, gateway meter (or terminal device) receives gateway propagation message from concentrator/server (or gateway device) where C1 (or 718) and C2 (or 719) of Fig. 7 are the plurality of concentrator/server (or gateway device).), wherein the first message comprises a first identification information of the first gateway device (see at least paragraphs [0052]-[0053] and Table 1, gateway propagation message includes parameter/information about concentrator/server (or gateway device).), see at least paragraph [0034], concentrator/server (or gateway device) is connected to a network.); 
determining, by the terminal device, that the first identification information of the first gateway device is consistent with preset identification information of a preset gateway device on the terminal device and using the first gateway device as a selected gateway device (see at least paragraph [0052] and Fig. 5, gateway meter (or terminal device) compares the gateway propagation message with the stored (or preset) routing information.); and 
sending, by the terminal device, a data packet to the selected gateway device (see at least paragraph [0052] and Table 1, gateway meter (or terminal device) sends gateway propagation message as response to the concentrator/server (or gateway device).). 
Zhang does not explicitly disclose wherein the first message is a router advertisement (RA) message, the RA message comprises an option field, and the option field carries the first identification information of the first gateway device, wherein the first identification information of the first gateway device comprises a service type of a network accessed by the first gateway device or information about a network to which the first gateway device belongs.
However Krishnan discloses wherein the first message is a router advertisement (RA) message, the RA message comprises an option field, and the option field carries the first identification information of the first gateway device (see at least paragraph [0019], [0051]-[0052], [0065] and Fig. 3, the local network advertisement (interpreted as first message) can be a router advertisement message transmitted by the access point where router advertisement message includes an option field which carries UAT value (interpreted as identification information) of access type of a network.),
wherein the first identification information of the first gateway device comprises a service type of a network accessed by the first gateway device or information about a network to which the first gateway device belongs (see at least paragraph [0019], [0051]-[0052], [0065] and Fig. 3, 0x01 (interpreted as identification information) can be the value used in the UAT field to indicate a 3GPP type of uplink access technology connection, 0x02 for Digital Subscriber Line (DSL), 0x03 for Cable, 0x04 for Ethernet which are service type of a network or information about a network to which the first gateway device belongs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RA message including option field, as taught by Krishnan, into the invention of Zhang in order to discover presence  of router and access point (see Krishnan, paragraph [0048]).
As to claim 5: Zhang and Krishnan disclose the method according to claim 1, Zhang further discloses wherein the option field comprises a type field, a length field, and a value field, wherein the type field indicates that a type of the option field advertises the identification information of the first gateway device, wherein the length field indicates a length of the option field or a length of the value field, and wherein the value field see at least paragraph [0053] and Table 1). 
As to claim 10: Zhang discloses a terminal device (see at least paragraph [0046], metering device), comprising: a memory (see at least paragraph [0046], memory) configured to store instructions; and one or more processors (see at least paragraph [0046], processor) coupled to the memory, and configured to execute the instructions to: receive a first message from a first gateway device of a plurality of gateway devices (see at least paragraphs [0052], [0061] and Fig. 5 & 7, gateway meter (or terminal device) receives gateway propagation message from concentrator/server (or gateway device) where C1 (or 718) and C2 (or 719) of Fig. 7 are the plurality of concentrator/server (or gateway device).), wherein the first message comprises first identification information of the first gateway device (see at least paragraphs [0052]-[0053] and Table 1, gateway propagation message includes parameter/information about concentrator/server (or gateway device).), and wherein the first gateway device is coupled to a first network (see at least paragraph [0034], concentrator/server (or gateway device) is connected to a network.); 
determine that the first identification information of the first gateway device is consistent with preset identification information of a preset gateway device on the terminal device, and use the first gateway device as a selected gateway device (see at least paragraph [0052] and Fig. 5, gateway meter (or terminal device) compares the gateway propagation message with the stored (or preset) routing information.); and 
see at least paragraph [0052] and Table 1, gateway meter (or terminal device) sends gateway propagation message as response to the concentrator/server (or gateway device).). 
Zhang does not explicitly disclose Zhang does not explicitly disclose wherein the first message is a router advertisement (RA) message, the RA message comprises an option field, and the option field carries the first identification information of the first gateway device, wherein the first identification information of the first gateway device comprises a service type of a network accessed by the first gateway device or information about a network to which the first gateway device belongs.
However Krishnan discloses wherein the first message is a router advertisement (RA) message, the RA message comprises an option field, and the option field carries the first identification information of the first gateway device (see at least paragraph [0019], [0051]-[0052], [0065] and Fig. 3, the local network advertisement (interpreted as first message) can be a router advertisement message transmitted by the access point where router advertisement message includes an option field which carries UAT value (interpreted as identification information) of access type of a network.),
wherein the first identification information of the first gateway device comprises a service type of a network accessed by the first gateway device or information about a network to which the first gateway device belongs (see at least paragraph [0019], [0051]-[0052], [0065] and Fig. 3, 0x01 (interpreted as identification information) can be the value used in the UAT field to indicate a 3GPP type of uplink access technology connection, 0x02 for Digital Subscriber Line (DSL), 0x03 for Cable, 0x04 for Ethernet which are service type of a network or information about a network to which the first gateway device belongs.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement RA message including option field, as taught by Krishnan, into the invention of Zhang in order to discover presence  of router and access point (see Krishnan, paragraph [0048]).
As to claim 14: Zhang and Krishnan disclose the terminal device according to claim 10, Zhang further discloses wherein the option field comprises a type field, a length field, wherein a value field indicates that a type of the option field advertises the first identification information of the first gateway device, wherein the length field indicates a length of the option field or a length of the value field, and wherein the value field indicates the first  identification information of the first gateway device (see at least paragraph [0053] and Table 1). 
As to claim 19: Zhang and Krishnan disclose the method according to claim 1. Zhang does not explicitly disclose wherein the plurality of gateways devices are coupled to different networks that are operated or owned by different service providers.  
However Krishnan discloses wherein the plurality of gateways devices are coupled to different networks that are operated or owned by different service providers (see at least paragraphs [0004], [0011] and Fig. 3, the local network advertisement can be transmitted using a second access technology. The first access technology and the second access technology can be different types of access technologies.).

As to claim 20: Zhang and Krishnan disclose the method according to claim 1, Zhang further discloses wherein the first identification information is provided to the first gateway device by a network administrator or the first identification information is automatically generated by the first gateway device (see at least paragraph [0052], the concentrator 518 may broadcast gateway propagation messages (GPM) periodically where GMP includes identification information interpreted as automatically generated by the gateway device.).


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO2016013979, Zhang hereinafter, cited on IDS dated 02/11/2019) in view of in view of Krishnan et al. (US20180199274, Krishnan hereinafter) and further in view of Miyata, Shigeo (US20170265232, Miyata hereinafter).
As to claim 21:  Zhang and Krishnan disclose the method according to claim 1. Zhang and Krishnan do not explicitly disclose further comprising: receiving, by the terminal device, a second message from a second gateway device of the plurality of gateway devices, wherein the second message comprises a second identification information of the second gateway device, and wherein the second gateway device is coupled to a second network different from the first network; and determining, by the terminal device, that the second identification information of the second gateway device is inconsistent 
However Miyata discloses receiving, by the terminal device, a second message from a second gateway device of the plurality of gateway devices, wherein the second message comprises a second identification information of the second gateway device, and wherein the second gateway device is coupled to a second network different from the first network (see at least paragraphs [0077]-[80] and Fig. 2, receives MAC address from the network B (second gateway). the network B to which the mobile apparatus 10 is connected is different from the network A to which the target apparatus 20A is connected. Thus, the apparatuses of both the default gateways are different from each other, and the MAC addresses thereof are different from each other.); 
determining, by the terminal device, that the second identification information of the second gateway device is inconsistent with the preset identification information of the preset gateway device on the terminal device, and identifying the second gateway device as a gateway device to which data cannot be sent (see at least paragraphs [0077]-[80] and Fig. 2, the two MAC addresses compared in the foregoing (3C) do not match (or inconsistent with the preset identification information). In this case, the use-of-apparatus controller 15 determines that the mobile apparatus 10 is not able to communicate with the target apparatus 20A via a wireless LAN in the infrastructure mode (or identifying the second gateway device as a gateway device to which data cannot be sent).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement mobile apparatus is not able to communicate with the target apparatus, as taught by Miyata, into the invention of Zhang and Krishnan in order to perform communication through the wireless connection (see Miyata, paragraph [0081]).
As to claim 22: Zhang and Krishnan disclose the terminal device according to claim 10. Zhang and Krishnan do not explicitly disclose wherein the processors configured to execute the instructions to: receive a second message from a second gateway device of the plurality of gateway devices, wherein the second message comprise second identification information of the second gateway device, and wherein the second gateway device is coupled to a second network different from the first network; and determine that the second identification information of the second gateway device is inconsistent with the preset identification information of the preset gateway device on the terminal device, and identify the second gateway device as a gateway device to which data cannot be sent.
However Miyata discloses receive a second message from a second gateway device of the plurality of gateway devices, wherein the second message comprise second identification information of the second gateway device, and wherein the second gateway device is coupled to a second network different from the first network (see at least paragraphs [0077]-[80] and Fig. 2, receives MAC address from the network B second gateway). the network B to which the mobile apparatus 10 is connected is different from the network A to which the target apparatus 20A is connected. Thus, the apparatuses of both the default gateways are different from each other, and the MAC addresses thereof are different from each other.),
determine that the second identification information of the second gateway device is inconsistent with the preset identification information of the preset gateway device on the terminal device, and identify the second gateway device as a gateway device to which data cannot be sent (see at least paragraphs [0077]-[80] and Fig. 2, the two MAC addresses compared in the foregoing (3C) do not match (or inconsistent with the preset identification information). In this case, the use-of-apparatus controller 15 determines that the mobile apparatus 10 is not able to communicate with the target apparatus 20A via a wireless LAN in the infrastructure mode (or identifying the second gateway device as a gateway device to which data cannot be sent).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement mobile apparatus is not able to communicate with the target apparatus, as taught by Miyata, into the invention of Zhang and Krishnan in order to perform communication through the wireless connection (see Miyata, paragraph [0081]).
As to claim 23: Zhang and Krishnan disclose the method according to claim 1. Zhang and Krishnan do not explicitly disclose comprising: determining, by the terminal device, that the first identification information of the first gateway device is inconsistent with the 
However Miyata discloses determining, by the terminal device, that the first identification information of the first gateway device is inconsistent with the preset identification information of the preset gateway device on the terminal device, and identifying the first gateway device as a gateway device to which data cannot be sent (see at least paragraphs [0077]-[80] and Fig. 2, the two MAC addresses compared in the foregoing (3C) do not match (or inconsistent with the preset identification information). In this case, the use-of-apparatus controller 15 determines that the mobile apparatus 10 is not able to communicate with the target apparatus 20A via a wireless LAN in the infrastructure mode (or identifying the second gateway device as a gateway device to which data cannot be sent).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement mobile apparatus is not able to communicate with the target apparatus, as taught by Miyata, into the invention of Zhang and Krishnan in order to perform communication through the wireless connection (see Miyata, paragraph [0081]). 
As to claim 24: Zhang and Krishnan disclose the terminal device according to claim 10. Zhang and Krishnan do not explicitly disclose wherein the one or more processors further execute the instructions to: determine that the first identification information of the first gateway device is inconsistent with preset identification information of the 
However Miyata discloses wherein the one or more processors further execute the instructions to: determine that the first identification information of the first gateway device is inconsistent with preset identification information of the preset gateway device on the terminal device, and identify the first gateway device as a gateway device to which data cannot be sent (see at least paragraphs [0077]-[80] and Fig. 2, the two MAC addresses compared in the foregoing (3C) do not match (or inconsistent with the preset identification information). In this case, the use-of-apparatus controller 15 determines that the mobile apparatus 10 is not able to communicate with the target apparatus 20A via a wireless LAN in the infrastructure mode (or identifying the second gateway device as a gateway device to which data cannot be sent).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement mobile apparatus is not able to communicate with the target apparatus, as taught by Miyata, into the invention of Zhang and Krishnan in order to perform communication through the wireless connection (see Miyata, paragraph [0081]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sinicrope et al. (US 20080317049) discloses Method and System for Assigning Routers to Hosts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464